Title: To James Madison from James Monroe, 4 September 1816
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Sepr 4. 1816.
        
        I send you a Sketch of a reply to the French minister, subject to your correction, to be forwarded afterwards to Mr Graham. If the affr. is discussd with him, there will be no end to it, & we shall lose ground in every step. He must I think be a little alarm’d by adverting to the fate of Jackson, and Genet. Unless some tone is taken, all hope of indemnity is lost. I infer from yours, that this is also your opinion.
        I will forward soon, a sketch of an answer to Mr Daschkoff. To minor objects I will afterwards attend.
        Mr Jefferson, mentiond to me, on monday that he expected you up, notwithstanding the particular object had failed. With affecte. regard
        
          Jas Monroe
        
      